
	

113 SRES 96 IS: Recognizing the celebration of National Student Employment Week at the University of Minnesota Duluth.
U.S. Senate
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 96
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2013
			Ms. Klobuchar submitted
			 the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Recognizing the celebration of National
		  Student Employment Week at the University of Minnesota Duluth.
	
	
		Whereas National Student Employment Week offers the
			 University of Minnesota Duluth the opportunity to recognize students who work
			 while attending college;
		Whereas the University of Minnesota Duluth is committed to
			 increasing awareness of student employment as an educational experience for
			 students and as an alternative to financial aid;
		Whereas there are nearly 1,500 student employees at the
			 University of Minnesota Duluth;
		Whereas the University of Minnesota Duluth recognizes the
			 importance of student employees to their employers; and
		Whereas National Student Employment Week is celebrated the
			 week of April 8 through 12, 2013: Now, therefore, be it
		
	
		That the Senate recognizes the
			 celebration of National Student Employment Week at the University of Minnesota
			 Duluth.
		
